Citation Nr: 1438566	
Decision Date: 08/29/14    Archive Date: 09/03/14

DOCKET NO.  10-06 580	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder, other than a psychosis, to include posttraumatic stress disorder (PTSD), to include as due to a military sexual assault.  

2.  Whether new and material evidence has been received to reopen the previously denied claim for service connection for a psychosis.  

3.  Entitlement to service connection for a psychosis.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Jenkins, Associate Counsel 
INTRODUCTION

The Veteran served on active duty from July 1980 to February 1981.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a June 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California.  

On his substantive appeal, the Veteran requested a Travel Board hearing.  In a February 2010 correspondence, the Veteran stated he wanted to withdraw his request for a Travel Board hearing and have his appeal sent to the Board as soon as possible.  Accordingly, his hearing request has been withdrawn.  See 38 C.F.R. § 20.704(e) (2013).

The issues of entitlement to service connection for an acquired psychiatric disorder, other than a psychosis, to include posttraumatic stress disorder, to include as due to a military sexual assault, and entitlement to service connection for a psychosis are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran's claim for entitlement to service connection for a psychosis was denied in a June 1991 Board decision that was not appealed.

2.  The Veteran's petition to reopen the claim was denied in a December 1997 Board decision that was not appealed.

3.  Evidence received since the final December 1997 Board decision is new and raises a reasonable possibility of substantiating the Veteran's claim.



CONCLUSION OF LAW

1.  The June 1991 Board decision is final.  38 U.S.C.A. § 7104(b) (West 1991), 38 C.F.R. § 19.104 (1990); currently, 38 U.S.C.A. § 7104(b) (West 2002), 38 C.F.R. § 20.1100 (2013).

2.  The December 1997 Board decision is final.  38 U.S.C.A. § 7104(b) (West 1991), 38 C.F.R. § 20.1100 (1997); currently, 38 U.S.C.A. § 7104(b) (West 2002), 38 C.F.R. § 20.1100 (2013).

3.  Evidence received since the final December 1997 Board decision is new and material; the criteria to reopen the claim for service connection for a psychosis have been met.  38 U.S.C.A. §§ 5103A, 5108, 7105 (West 2002 & Supp. 2013); 38 C.F.R. § 3.156(a) (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Pertinent procedural regulations provide that nothing in 38 U.S.C.A. § 5103A (West 2002 & Supp. 2013) shall be construed to require VA to reopen a claim that has been disallowed except when new and material evidence is presented or secured, as described in 38 U.S.C.A. § 5108 (West 2002 & Supp. 2013).  See 38 U.S.C.A. § 5103A(f) (West 2002 & Supp. 2013).  Reopening a claim for service connection previously and finally disallowed requires that new and material evidence be presented or secured since the last final disallowance of the claim.  38 U.S.C.A. § 5108 (West 2002 & Supp. 2013); Evans v. Brown, 9 Vet. App. 273, 285 (1996).

New evidence means existing evidence not previously submitted to VA.  38 C.F.R. § 3.156(a) (2013).  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  Id.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  Id.  

In Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998), the United States Court of Appeals for the Federal Circuit noted that new evidence could be sufficient to reopen a claim if it could contribute to a more complete picture of the circumstances surrounding the origin of a Veteran's injury or disability, even where it would not be enough to convince the Board to grant a claim.  In determining whether evidence is new and material, the credibility of the evidence is generally presumed.  Justus v. Principi, 3 Vet. App. 510, 512-13 (1992).  In Elkins v. West, 12 Vet. App. 209 (1999), the United States Court of Appeals for Veterans Claims (Court) held that the Board must first determine whether the Veteran has presented new and material evidence under 38 C.F.R. § 3.156(a) (2013) in order to have a finally denied claim reopened under 38 U.S.C.A. § 5108 (West 2002 & Supp. 2013).  Then, if new and material evidence has been submitted, the Board may proceed to evaluate the merits of the claim, but only after ensuring that VA's duty to assist has been fulfilled.  See Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 (1999).  The Court has held that the law should be interpreted to enable reopening of a claim, rather than to preclude it.  See Shade v. Shinseki, 24 Vet. App. 110 (2010).

To determine whether new and material evidence has been submitted, it is necessary to consider all evidence added to the record since the last time the claim was denied on any basis in conjunction with the evidence already of record.  Id.  In a December 1997 decision, the Board denied the Veteran's petition to reopen his claim to entitlement to service connection for a psychosis, finding that the newly submitted evidence did not relate to a previously unestablished fact and therefore was not material.  Namely, it did not address whether the Veteran's psychosis was related to active service or whether it had manifested to a compensable degree within the presumptive period.  The December 1997 Board decision was not appealed and is final.  38 U.S.C.A. § 7104(b) (West 1991), 38 C.F.R. § 20.1100 (1997); currently, 38 U.S.C.A. § 7104(b) (West 2002), 38 C.F.R. § 20.1100 (2013).

In January 2009, the Veteran filed a petition to reopen his claim for service connection.  A June 2009 rating decision denied the petition to reopen finding that new and material evidence had not been received.  
Evidence received since the December 1997 Board decision includes private and VA treatment records and lay statements by the Veteran.  All the evidence is new because it was not of record at the time of the December 1997 Board decision.  Furthermore, as the Veteran's lay statements contribute to a more complete picture of the circumstances surrounding the origin of his psychosis, they are material.  Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998).  In a January 2009 statement in support of claim, the Veteran alluded to a sexual assault that occurred during service and indicated that his symptoms began to manifest thereafter.  He noted that he sought mental health treatment at that time, but blamed his symptoms on relational issues with his sister rather than the sexual assault.  While the Board notes that the Veteran previously referenced sexual assaults, the details in the January 2009 statement appear to be distinct from his previous statements.  Furthermore, in a May 2009 statement in support of claim, the Veteran stated that the lack of sleep during training contributed to his PTSD.  In Clemons v. Shinseki, the Court noted that it is generally the province of medical professionals to diagnose or label a mental condition, not the Veteran.  23 Vet. App. 1, 6 (2009).  In light of Clemons, the Board will broadly interpret the Veteran's statement regarding PTSD as encompassing any psychological disability, including psychosis, rather than just PTSD.  Thus, the Board finds that new and material evidence has been received since the prior final denial of this claim.  Shade, 24 Vet. App. at 117.  Accordingly, the claim for entitlement to service connection for a psychosis is reopened.


ORDER

New and material evidence having been received, the claim of entitlement to service connection for a psychosis is reopened, and to that extent only, the appeal is granted. 


REMAND

A review of the record indicates that additional development is required prior to adjudication of the Veteran's claims.

Initially, the Board notes that there are outstanding treatment records that have not been associated with the claims file.  A September 2010 report of general information indicated that the Veteran reported receiving mental health treatment at the Sepulveda Vet Center in Sepulveda, California.  Although VA treatment records were subsequently obtained, there is no indication that the Vet Center records were requested.  As the Veteran's Vet Center records have not been associated with the claims file, a remand is necessary to ensure that the Board has a complete record upon which to decide the Veteran's claims.  See 38 C.F.R. § 3.159(c)(2); Dunn v. West, 11 Vet. App. 462 (1998) (Vet Center records constructively in possession of VA).

Additionally, it is unclear whether the Veteran's service treatment records (STR) are complete.  The Veteran's proposed discharge action noted that on January 21, 1981 the Veteran attempted suicide by cutting his wrists.  However, there are no STRs documenting treatment for that incident.  Accordingly, any outstanding STRs must be obtained and associated with the claims file.  

Furthermore, although a June 1985 Social Security Administration (SSA) decision has been associated with the record, the underlying medical evidence associated with the Veteran's SSA claim is not of record.  These records must be requested and associated with the claims file.  

Accordingly, the case is REMANDED for the following actions:

1.  Provide the Veteran with VA Forms 21-4142, Authorization and Consent to Release Information to VA, for any mental health treatment, to include the Sepulveda Vet Center in Sepulveda, California.  

2.  Obtain and associate with the record all VA treatment records dated from July 1996 to present from the West Los Angeles and Sepulveda VA Medical Centers, along with records from all associated outpatient clinics.   

3.  Obtain any outstanding STRs, to include any records related to the Veteran's January 21, 1981 attempted suicide.  Specifically, any separately stored inpatient treatment records from Fort Jackson Hospital should be requested.  All efforts to obtain these records should be documented.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile.  This determination should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records.

4.  The AOJ should obtain from the SSA the records pertinent to the appellant's claim for Social Security disability benefits as well as all medical records relied upon concerning that claim.

5.  Thereafter, provide the Veteran a psychological examination with an appropriate examiner.  The Veteran's claims file and a copy of this remand must be made available to, and contemporaneously reviewed by, the examiner.  Based on this review and examination of the Veteran, the examiner should address the following:

a.  List all current psychiatric diagnoses.  

b.  If the Veteran is diagnosed with PTSD, the examiner must specify the stressor or stressors that serve as the underlying basis for the diagnosis, and also provide as much detail as possible concerning each alleged stressor relied on in rendering the diagnosis.  

c.  For any psychiatric disorder diagnosed, state whether it is at least as likely as not (50 percent or greater degree of probability) that the disability began in service or is otherwise related to his military service.

d.  For any psychosis diagnosed, state whether it is at least as likely as not (50 percent or greater degree of probability) that the disability manifested to a compensable degree within one year of the Veteran's discharge from service on February 2, 1981.  

A complete rationale for all opinions must be provided.  If the examiner cannot provide any requested opinion without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.  The examiner must indicate whether there was any further need for information or testing necessary to make a determination or whether the opinion could not be rendered due to limitations of knowledge in the medical community at large and not those of the particular examiner.  

6.  After conducting any other development deemed warranted, readjudicate the claims.  If the benefits sought on appeal remains denied, provide a Supplemental Statement of the Case to the Veteran and his representative, and an appropriate period in which to respond.  Then, if warranted, return the appeal to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
A. ADAMSON
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).






Department of Veterans Affairs


